Citation Nr: 0813617	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-43 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a bilateral 
knee/leg disorder claimed as numbness of legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant served on active duty from May 30, 2001, to 
July 12, 2001.  Approximately three weeks after entrance, 
after evaluation for a pre-existing eye disability, an entry 
level separation was initiated and he was transferred to a 
unit pending discharge.  Approximately one week later, it was 
determined that an erroneous enlistment had occurred.  His 
"uncharacterized" discharge is considered a discharge under 
other than dishonorable conditions.  38 C.F.R. § 3.12(k)(1).

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied entitlement to service connection for 
residuals of a back injury with numbness in legs.  As the 
appellant treated the back injury and numbness in his legs as 
two separate claims, the Board will treat them as two 
separate claims.

The appellant presented testimony at a personal hearing in 
Houston, Texas, before the undersigned.  A copy of the 
hearing transcript was attached to the claims file.  At the 
hearing, the issues claimed were clarified as shown on the 
title page.  The Board remanded the claim to the RO in March 
2007 for further development and consideration. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
appellant currently is not suffering from low back 
disability.

2.  The preponderance of the evidence shows that the 
appellant currently is not suffering from a bilateral 
knee/leg disorder claimed as numbness of legs.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service; and degenerative disc disease of the lumbar spine 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A bilateral knee/leg disorder, claimed as numbness of 
legs, was not incurred in or aggravated by service in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2002 and October 2002.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the appellant a 
medical examination and opinion as to the etiology and 
severity of claimed disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



II.  Analysis

The appellant is claiming that he suffered an injury from 
running in service which resulted in a back disability and 
numbness in his legs.  He testified that post service his 
symptoms continued and that his knees and legs are numb.

Service medical records show that approximately one week 
after entrance, the appellant sought treatment at an 
emergency room for complaints of bilateral knee pain of one 
week duration which had worsened after running.  He denied 
any trauma and a history of knee problems.  He was examined 
on several occasions during the following week and he then 
reported a past medical history of bilateral knee conditions 
and a pelvic fracture three years earlier.  An assessment was 
hip pain that existed prior to entrance and knee pain that 
existed prior to entrance.  A June 13, 2001, clinical record 
shows that his civilian medical records prior to service had 
been secured and reviewed and showed medical treatment prior 
to service for his right hip and right knee.  It was noted 
that the appellant had knee pain secondary to training.  The 
assessment on June 13 was anterior knee pain and status post 
avulsion fracture of the right anterior superior iliac spine 
as shown in the civilian medical records.

Post-service the appellant sought emergency room treatment in 
June 2002 for a back problem.  At a magnetic resonance 
imaging (MRI) test in July 2002, the appellant explained his 
medical problem was pain from his shoulder blades down his 
entire lower spine since an injury which occurred 
approximately one year earlier during his military service.  
A July 2002 report from Southeast Texas Medical Associates, 
LLP, shows a diagnosis of degenerative disc disease of the 
thoracic and lumbar spines.  In February 2003, the private 
diagnoses were unspecified back disorder; poor control; 
chondromalacia of the knee, under poor control; and chronic 
degenerative lumbar disc disease.  The appellant also had an 
MRI in July 2006 which revealed mild to moderate spondylosis 
and stenosis of the lumbar spine.  

A VA examination was conducted in September 2007.  The 
examiner stated that appellant's claims file was reviewed.  
The examiner opined that the appellant did not have 
degenerative disc disease in 2002 but that the radiologist 
who read the July 2002 MRI "over read" the film.  The 
examiner noted that 20-year olds do not have degenerative 
disc disease unless they sustain a major injury, and then the 
degenerative disc disease would be limited to the area of the 
trauma.  In any event, the examiner stated that there was no 
evidence of any inservice condition, the current low back and 
knee X-rays were normal, and the diagnosis was normal 
bilateral knees and lumbosacral spine.  

Service connection is granted for an injury or disease 
incurred or aggravated in the line of duty in the active 
military, naval, or air service if separation from the period 
of service during which the injury or disease was incurred or 
aggravated was under other than dishonorable conditions.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
degenerative arthritis or degenerative disc disease may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion may be rejected; however, a medical opinion may not 
be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The appellant did not complain of a low back condition 
inservice, nor was there any diagnosis of such condition.  He 
reported knee pain in service.  However, there was no 
inservice diagnosis of any knee condition.  There is evidence 
of a private diagnosis of lumbar degenerative disc disease 
within one year of separation from service, and a private 
diagnosis of chondromalacia of the knee.  The Board attaches 
more probative value to the VA opinion that the appellant 
does not have degenerative disc disease of the lumbosacral 
spine or any knee/leg conditions, as it is well reasoned, 
detailed, and included review of the claims file.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

Absent proof of a present low back or knee/leg disability, 
there can be no valid claim.  See Gilpin, supra.  Although 
the appellant may testify as to symptoms he perceives to be 
manifestations of such disability, the question of whether a 
chronic disability is present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be 
made by medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted. 

ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.

Entitlement to service connection for a bilateral knee/leg 
disorder claimed as numbness of legs is denied








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


